UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, par value $.01 per share, on November 3, 2008 was 28,728,478 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets September 30, 2008 and December 31, 2007 Consolidated Statements of Operations Three and nine months ended September 30, 2008 and 2007 Consolidated Statements of Cash Flows Nine months ended September 30, 2008 and 2007 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures Exhibit Index PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of legislation affecting the banking industry; the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality; adverse conditions in the public debt market, the stock market or other capital markets, including any adverse changes inthe price of the Company's stock; and a general deterioration or malaise in economic conditions, including the continued destabilizing factors in the financial industry and continued deterioration of the real estate market, as well as the impact of declining levels of consumer and business confidence in the state of the economy in general and in financial institutions in particular. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year. The Company does not update any of its forward-looking statements. Item 1. Financial Statements CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (Dollars in thousands) 2008 2007 Assets Cash and due from banks $ 68,293 $ 79,088 Interest-bearing deposits in other banks 133 241 Federal funds sold 12,000 2,800 Investment securities: Available for sale 779,016 835,130 Held to maturity (fair value of $23,896 at September 30, 2008 and $46,077 at December 31, 2007) 23,968 46,124 Total investment securities 802,984 881,254 Loans held for sale 36,470 37,572 Loans and leases 4,080,266 4,141,705 Less allowance for loan and lease losses 100,227 92,049 Net loans and leases 3,980,039 4,049,656 Premises and equipment, net 81,918 82,841 Accrued interest receivable 22,591 26,041 Investment in unconsolidated subsidiaries 16,104 17,404 Other real estate 11,590 - Goodwill 152,820 244,702 Other intangible assets 43,519 39,972 Bank-owned life insurance 134,200 131,454 Federal Home Loan Bank stock 48,797 48,797 Income tax receivable 41,608 1,488 Other assets 51,238 37,076 Total assets $ 5,504,304 $ 5,680,386 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ 596,907 $ 665,034 Interest-bearing demand 457,906 461,175 Savings and money market 1,067,690 1,178,855 Time 1,654,569 1,697,655 Total deposits 3,777,072 4,002,719 Short-term borrowings 278,205 16,000 Long-term debt 881,534 916,019 Minority interest 10,055 13,104 Other liabilities 47,367 58,141 Total liabilities 4,994,233 5,005,983 Shareholders' equity: Preferred stock, no par value, authorized 1,000,000 shares, none issued - - Common stock, no par value, authorized 100,000,000 shares, issued and outstanding 28,729,933 shares at September 30, 2008 and 28,756,647 shares at December 31, 2007 403,117 403,304 Surplus 55,639 54,669 Retained earnings 63,489 222,644 Accumulated other comprehensive loss (12,174 ) (6,214 ) Total shareholders' equity 510,071 674,403 Total liabilities and shareholders' equity $ 5,504,304 $ 5,680,386 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in thousands, except per share data) 2008 2007 2008 2007 Interest income: Interest and fees on loans and leases $ 64,224 $ 78,325 $ 200,195 $ 231,561 Interest and dividends on investment securities: Taxable interest 8,696 8,386 27,275 25,964 Tax-exempt interest 1,351 1,343 4,156 4,071 Dividends 7 83 42 176 Interest on deposits in other banks 4 82 11 156 Interest on Federal funds sold and securities purchased underagreements to resell 33 125 76 244 Dividends on Federal Home Loan Bank stock 171 73 464 195 Total interest income 74,486 88,417 232,219 262,367 Interest expense: Interest on deposits: Demand 251 139 567 418 Savings and money market 3,171 6,321 9,936 18,773 Time 10,932 17,925 37,367 51,182 Interest on short-term borrowings 1,583 302 5,863 1,110 Interest on long-term debt 7,965 10,900 25,661 31,484 Total interest expense 23,902 35,587 79,394 102,967 Net interest income 50,584 52,830 152,825 159,400 Provision for loan and lease losses 22,900 21,200 144,972 24,800 Net interest income after provision for loan and lease losses 27,684 31,630 7,853 134,600 Other operating income: Service charges on deposit accounts 3,702 3,581 10,756 10,488 Other service charges and fees 3,501 3,281 10,626 10,052 Income from fiduciary activities 945 968 2,940 2,583 Equity in earnings of unconsolidated subsidiaries 103 169 517 593 Fees on foreign exchange 142 149 448 541 Investment securities gains 12 - 265 - Loan placement fees 201 248 567 790 Net gain on sales of residential loans 1,807 1,116 5,846 3,886 Income from bank-owned life insurance 888 1,861 3,603 4,075 Other 409 379 2,352 1,434 Total other operating income 11,710 11,752 37,920 34,442 Other operating expense: Salaries and employee benefits 17,558 16,240 53,570 49,534 Net occupancy 3,261 2,624 9,380 7,721 Equipment 1,420 1,255 4,248 3,810 Amortization of other intangible assets 1,237 1,162 3,687 3,542 Communication expense 1,155 1,032 3,365 3,118 Legal and professional services 3,209 2,223 8,237 6,660 Computer software expense 865 869 2,537 2,561 Advertising expense 1,016 661 2,398 1,919 Goodwill impairment - - 94,279 - Foreclosed asset expense 83 - 6,657 - Loss on sales of commercial real estate loans 203 - 1,874 - Write down of assets 100 - 22,524 - Other 7,358 5,487 16,452 14,495 Total other operating expense 37,465 31,553 229,208 93,360 Income (loss) before income taxes 1,929 11,829 (183,435 ) 75,682 Income tax expense (benefit) (1,112 ) 2,722 (41,876 ) 25,424 Net income (loss) $ 3,041 $ 9,107 $ (141,559 ) $ 50,258 Per share data: Basic earnings (loss) per share $ 0.11 $ 0.30 $ (4.94 ) $ 1.65 Diluted earnings (loss) per share 0.11 0.30 (4.94 ) 1.64 Cash dividends declared 0.10 0.25 0.60 0.73 Shares used in computation: Basic shares 28,665 30,192 28,668 30,480 Diluted shares 28,699 30,378 28,668 30,707 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income (loss) $ (141,559 ) $ 50,258 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan and lease losses 144,972 24,800 Depreciation and amortization 5,964 5,303 Goodwill impairment 94,279 - Write down of assets 22,524 - Foreclosed asset expense 6,657 - Amortization of other intangible assets 3,687 3,542 Net amortization of investment securities 1,074 1,591 Share-based compensation 1,764 2,920 Net gain on investment securities (265 ) - Deferred income tax benefit (11,889 ) (6,521 ) Net gain on sales of residential loans (5,846 ) (3,886 ) Loss on sale of commercial real estate loans 1,874 - Proceeds from sales of trading securities 4,986 - Proceeds from sales of loans held for sale 1,147,478 688,923 Originations of loans held for sale (973,176 ) (689,756 ) Tax benefits from share-based compensation (40 ) (10 ) Equity in earnings of unconsolidated subsidiaries (517 ) (593 ) Increase in cash surrender value of bank-owned life insurance (3,589 ) (4,124 ) Increase in income tax receivable (40,120 ) (2,283 ) Net change in other assets and liabilities (9,630 ) (2,178 ) Net cash provided by operating activities 248,628 67,986 Cash flows from investing activities: Proceeds from maturities of and calls on investment securities available for sale 413,915 520,640 Proceeds from sales of investment securities available for sale 10,735 - Purchases of investment securities available for sale (369,131 ) (485,956 ) Proceeds from maturities of and calls on investment securities held to maturity 21,648 17,657 Proceeds from sales of investment securities held to maturity 454 - Net loan originations (435,078 ) (220,098 ) Purchase of loan portfolio - (10,496 ) Proceeds from sales of loans originated for investment 111,471 - Proceeds from sales of securitized residential mortgage loans 20,838 - Proceeds from sale of other real estate 2,000 - Proceeds from bank-owned life insurance 843 1,364 Purchase of bank-owned life insurance - (25,000 ) Purchases of premises and equipment (5,041 ) (8,136 ) Distributions from unconsolidated subsidiaries 656 596 Contributions to unconsolidated subsidiaries (846 ) (5,294 ) Acquisition of businesses and minority interests (6,738 ) - Net cash used in investing activities (234,274 ) (214,723 ) Cash flows from financing activities: Net increase (decrease) in deposits (225,647 ) 97,776 Proceeds from long-term debt 30,000 150,000 Repayments of long-term debt (64,111 ) (73,046 ) Net increase (decrease) in short-term borrowings 262,205 (7,063 ) Cash dividends paid (17,240 ) (22,274 ) Tax benefits from share-based compensation 40 10 Repurchases of common stock (1,824 ) (31,075 ) Proceeds from issuance of common stock and stock option exercises 520 2,261 Net cash provided by (used in) financing activities (16,057 ) 116,589 Net decrease in cash and cash equivalents (1,703 ) (30,148 ) Cash and cash equivalents at beginning of period 82,129 135,648 Cash and cash equivalents at end of period $ 80,426 $ 105,500 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 85,751 $ 100,488 Income taxes 13,798 24,711 Cash received during the period for: Income taxes 1,820 - Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ 73 $ 33 Net reclassification of loans to other real estate 17,490 - Net transfer of loans to loans held for sale 167,354 - Securitization of residential mortgage loans into trading mortgage backed securities 4,995 - Securitization of residential mortgage loans into available for sale mortgage backed securities 10,936 - See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. (referred to herein as “the Company,” “we,” “us,” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K for the fiscal year ended December 31, 2007. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments.
